Affirmed and Memorandum Opinion filed July 12, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00470-CR

                MILTON TYRONE DEARBORN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1430302

                MEMORANDUM                     OPINION


      Appellant Milton Dearborn appeals his conviction of assault of a family
member, second offender. See Tex. Penal Code Ann. § 22.01(a)(1), (b)(2)(A).
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the record and to file a pro se response. See Stafford v.
State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60
days have passed, and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2